Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.13.d.i ABERDEEN FUNDS ADMINISTRATIVE SERVICES PLAN Exhibit A* Aberdeen U.S. Equity Fund A, R, Institutional Service Aberdeen Select Worldwide Fund A, R, Institutional Service Aberdeen China Opportunities Fund A, R, Institutional Service Aberdeen Developing Markets Fund A, R, Institutional Service Aberdeen International Equity Fund A, R, Institutional Service Aberdeen Equity Long-Short Fund A, R, Institutional Service Aberdeen Global Financial Services Fund A, R, Institutional Service Aberdeen Health Sciences Fund A, R, Institutional Service Aberdeen Natural Resources Fund A, R, Institutional Service Aberdeen Technology and Communications Fund A, R, Institutional Service Aberdeen Global Utilities Fund A, R, Institutional Service Aberdeen Optimal Allocations Fund: Growth A, R, Institutional Service Aberdeen Optimal Allocations Fund: Moderate Growth A, R, Institutional Service Aberdeen Optimal Allocations Fund: Moderate A, R, Institutional Service Aberdeen Optimal Allocations Fund: Defensive A, R, Institutional Service Aberdeen Optimal Allocations Fund: Specialty A, R, Institutional Service Aberdeen Small Cap Fund A, R, Institutional Service Aberdeen Tax-Free Income Fund A, D Aberdeen Core Income Fund A, R, Institutional Service Aberdeen Core Plus Income Fund A, R, Institutional Service Aberdeen Asia Bond Institutional Fund A, R, Institutional Service Aberdeen Global Fixed Income Fund A, R, Institutional Service Aberdeen Global Small Cap Fund A, R, Institutional Service * As most recently approved at the , 2009 Board Meeting. The Funds shall pay amounts not exceeding on an annual basis a maximum amount of: (a) 25 basis points (0.25%) of the average daily net assets of the Class A Shares of the Funds; (b) 25 basis points (0.25%) of the average daily net assets of the Class D Shares of the Funds; (c) 25 basis points (0.25%) of the average daily net assets of the Class R Shares of the Funds; and (d) 25 basis points (0.25%) of the average daily net assets of the Institutional Service Class Shares of the Funds.
